Exhibit 10.7

POWER SOLUTIONS INTERNATIONAL, INC.

COMMON STOCK WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES REPRESENTED BY THIS WARRANT MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION, IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY, OF LEGAL COUNSEL ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
ANY TRANSFEREE OF THE SECURITIES SHOULD CAREFULLY REVIEW THE TERMS HEREOF. THE
SECURITIES REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON
THE FACE HEREOF.

This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, Roth Capital Partners, LLC (“Holder”) is entitled to
purchase, subject to the terms and conditions of this Warrant, from Power
Solutions International, Inc., a Nevada corporation (the “Company”), 3,360,000
fully paid and nonassessable shares of the Company’s common stock, $0.001 par
value per share (“Common Stock”), in accordance with Section 2 hereof during the
period commencing on April 29, 2011 (the “Commencement Date”) and ending at 5:00
p.m. California time, April 29, 2016 (the “Expiration Date”), at which time this
Warrant will expire and become void unless earlier terminated as provided
herein. The shares of Common Stock of the Company for which this Warrant is
exercisable, as adjusted from time to time pursuant to the terms hereof, are
hereinafter referred to as the “Shares.” Capitalized terms used and not defined
elsewhere in this Warrant have the respective meanings assigned to such terms in
Section 17 hereof.

1. Exercise Price. The initial purchase price for the Shares shall be $0.4125
per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such price, as adjusted from time to time, is hereinafter referred to as
the “Exercise Price”).

2. Exercise and Payment.

(a) Cash Exercise. At any time from and after the date of effectiveness of the
Reverse Split (as defined in Section 3), this Warrant may be exercised, in whole
or in part, from time to time by the Holder, during the term hereof, by
surrender of this Warrant and a notice of exercise in the form annexed hereto as
Exhibit A (each, a “Notice of Exercise”) duly completed and executed by the
Holder to the Company at the principal executive offices of the Company,
together with payment in the amount obtained by multiplying the Exercise Price
then in effect by the number of Shares thereby purchased, as designated in the
Notice of Exercise. Payment may be in cash or by check payable to the order of
the Company.



--------------------------------------------------------------------------------

(b) Net Issuance. In lieu of payment of the Exercise Price described in
Section 2(a), the Holder may elect to receive, without the payment by the Holder
of any additional consideration, shares equal to the value of this Warrant or
any portion hereof by the surrender of this Warrant or such portion to the
Company, with a net issue election notice in the form annexed hereto as Exhibit
B (each, a “Net Issuance Election”) duly executed, at the principal executive
offices of the Company. Thereupon, the Company shall issue to the Holder such
number of fully paid and nonassessable Shares as is computed using the following
formula:

 

where:    X = Y    (A-B)           A    X =    the number of Shares to be issued
to the Holder pursuant to this Section 2(b).    Y =    the number of Shares
covered by this Warrant in respect of which the Net Issuance Election is made
pursuant to this Section 2(b).    A =    the fair market value of one share of
Common Stock, as determined in accordance with the provisions of this
Section 2(b).    B =    the Exercise Price in effect under this Warrant at the
time the Net Issuance Election is made pursuant to this Section 2(b).

For purposes of this Section 2(b), the “fair market value” per share of the
Common Stock shall mean:

(i) if the Common Stock is traded on a national securities exchange or admitted
to unlisted trading privileges on such an exchange, or is quoted in an
over-the-counter quotation system, the last reported sale price of the Common
Stock on such exchange or quotation system on the last Trading Day before the
effective date of exercise of the net issuance election or, if no such sale is
made on such Trading Day, the mean of the closing bid and asked prices such
Trading Day on such exchange or over-the-counter quotation system; or

(ii) if the Common Stock is not so listed or admitted to unlisted trading
privileges or quoted in an over-the-counter quotation system or bid and ask
prices are not reported, the price per share of Common Stock which the Company
could obtain from a willing buyer for shares sold by the Company for authorized
but unissued shares of Common Stock, as such price shall be determined by mutual
agreement of the Company and the Holder.

3. Reservation of Shares. From and after the date of effectiveness of the
Reverse Split, the Company shall reserve and keep reserved for issuance and
delivery upon exercise of this Warrant such number of shares of Common Stock or
other shares of capital stock of the Company from time to time issuable upon
exercise of this Warrant. All such shares shall be duly authorized, and when
issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances with respect to the issuance thereof and free and clear of
all preemptive rights.

 

2



--------------------------------------------------------------------------------

For purposes of this Warrant, “Reverse Split” means a reverse stock split of the
Company’s outstanding shares of Common Stock in a ratio of One to Thirty-two
(1:32), which has been approved by a majority of the Company’s voting shares
(which includes the voting rights of the Series A Preferred Stock, as defined in
that certain Certificate of Designation of Series A Convertible Preferred Stock
of the Company) subsequent to a validly filed Schedule 14A Proxy Statement
filing; provided, that, such reverse stock split may be effected by providing
that each thirty-two (32) shares of Common Stock shall be exchanged for one
share of common stock of the surviving entity in the Migratory Merger, in which
case, the consummation of the Migratory Merger shall constitute the Reverse
Split.

4. Delivery of Stock Certificates; Issuance of New Warrant. Within a reasonable
time after exercise, in whole or in part, of this Warrant, the Company shall
issue in the name of and deliver to the Holder a certificate or certificates for
the number of fully paid and nonassessable shares of Common Stock which the
Holder shall have requested in the Notice of Exercise or Net Issuance Election,
as applicable. If this Warrant is exercised in part, the Company shall deliver
to the Holder a new Warrant for the unexercised portion of this Warrant at the
time of delivery of such stock certificate or certificates.

5. No Fractional Shares. No fractional shares or scrip representing fractional
shares will be issued upon exercise of this Warrant. If upon any exercise of
this Warrant a fraction of a share results, the Company will pay the Holder the
difference between the cash value of the fractional share and the portion of the
Exercise Price allocable to the fractional share.

6. Listing. The Company shall use its reasonable best efforts to (i) cause all
of the Shares from time to time issuable upon the exercise of this Warrant to be
quoted or listed (as applicable) on the Principal Market at all times on which
any other shares of Common Stock are quoted or listed thereon; and (ii) cause
all of the other shares of capital stock of the Company issuable upon exercise
of this Warrant to be quoted or listed (as applicable) on each national
securities exchange or automated quotation system, if any, upon which any other
shares of the same class of such other shares of capital stock of the Company
are quoted or listed, at all times on which such other shares of the same class
are so quoted or listed.

7. Charges, Taxes and Expenses. The Company shall pay all transfer taxes or
other incidental charges, if any, in connection with the transfer of the Shares
purchased pursuant to the exercise hereof from the Company to the Holder.

8. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.

9. Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a day other than a Business Day, then such action may be taken or such
right may be exercised on the next succeeding Business Day.

 

3



--------------------------------------------------------------------------------

10. Adjustment of Exercise Price and Number of Shares. The Exercise Price and
the number of and kind of securities purchasable upon exercise of this Warrant
shall be subject to adjustment from time to time as follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the Commencement Date but prior to the expiration of this Warrant
subdivide its outstanding securities as to which purchase rights under this
Warrant exist, by split-up or otherwise, or combine its outstanding securities
as to which purchase rights under this Warrant exist (including pursuant to the
Reverse Split), the number of Shares as to which this Warrant is exercisable as
of the date of such subdivision, split-up or combination will be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments also will be made to the Exercise
Price, but the aggregate purchase price payable for the total number of Shares
purchasable under this Warrant as of such date shall remain the same.

(b) Stock Dividend. If at any time after the Commencement Date but prior to the
expiration of this Warrant the Company declares a dividend or other distribution
on Common Stock payable in Common Stock or Convertible Securities without
payment of any consideration by such holder for the additional shares of Common
Stock or the Convertible Securities (including the additional shares of Common
Stock issuable pursuant to the terms thereof), then the number of Shares of
Common Stock for which this Warrant may be exercised shall be increased as of
the record date (or the date of such dividend distribution if no record date is
set) for determining which holders of Common Stock shall be entitled to receive
such dividend, in proportion to the increase in the number of outstanding shares
(and shares of Common Stock issuable pursuant to the terms of the Convertible
Securities) of Common Stock as a result of such dividend, and the Exercise Price
shall be adjusted so that the aggregate amount payable for the purchase of all
the Shares issuable hereunder immediately after the record date (or on the date
of such distribution, if applicable) for such dividend will equal the aggregate
amount so payable immediately before such record date (or on the date of such
distribution, if applicable). As used herein, “Convertible Securities” means
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for, with or without payment of additional
consideration, shares of Common Stock, either immediately or upon the arrival of
a specified date or the happening of a specified event or both.

(c) Other Distributions. If at any time after the Commencement Date but prior to
the expiration of this Warrant the Company distributes to holders of its Common
Stock, other than as part of its dissolution or liquidation or the winding up of
its affairs, any shares of its capital stock, any evidence of indebtedness or
any of its assets (other than cash, Common Stock or Convertible Securities),
then the Company may, at its option, either (i) decrease the Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company’s board of
directors or (ii) provide by resolution of the Company’s board of directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the Shares otherwise receivable on exercise hereof, the
number of shares or other securities or property which would have been received
had this Warrant at the time been exercised.

 

4



--------------------------------------------------------------------------------

(d) Merger. If at any time after the Commencement Date but prior to the
expiration of this Warrant there shall be a merger or consolidation of the
Company with or into another corporation when the Company is not the surviving
corporation, then the Holder shall thereafter be entitled to receive upon
exercise of this Warrant, during the period specified herein and upon payment of
the aggregate Exercise Price then in effect, the number of shares or other
securities or property of the successor corporation resulting from such merger
or consolidation, which would have been received by Holder for the Shares
subject to this Warrant had this Warrant been exercised at such time.

(e) Reclassification, Etc. If at any time after the Commencement Date but prior
to the expiration of this Warrant there shall be a change or reclassification of
the securities as to which purchase rights under this Warrant exist into the
same or a different number of securities of any other class or classes, then the
Holder shall thereafter be entitled to receive upon exercise of this Warrant,
during the period specified herein and upon payment of the Exercise Price then
in effect, the number of shares or other securities or property resulting from
such change or reclassification which would have been received by Holder for the
Shares subject to this Warrant had this Warrant been exercised at such time.

11. Notice of Adjustments; Notices. Whenever the Exercise Price or number of
Shares purchasable hereunder is adjusted pursuant to Section 10 hereof, the
Company must execute and deliver to the Holder in accordance with Section 18(c)
hereof a certificate setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated and the Exercise Price and number of and kind of
securities purchasable hereunder after giving effect to such adjustment, and
must cause a copy of such certificate to be mailed (by first class mail, postage
prepaid) to the Holder.

12. Rights As Stockholder; Notice to Holders. Nothing contained in this Warrant
will be construed as conferring upon the Holder or Holder’s permitted
transferees the right to vote or to receive dividends or to consent or to
receive notice as a shareholder in respect of any meeting of shareholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as shareholders of the Company. The Company will notify the Holder in
accordance with Section 18(c) hereof if at any time prior to the expiration or
exercise in full of this Warrant, any of the following events occur:

(a) a dissolution, liquidation or winding up of the Company shall be proposed;

(b) a capital reorganization or reclassification of the Common Stock (other than
a subdivision or combination of the outstanding Common Stock and other than a
change in the par value of the Common Stock) or any consolidation or merger of
the Company with or into another corporation (other than a consolidation or
merger in which the Company is the continuing corporation and that does not
result in any reclassification or change of Common Stock outstanding) or in the
case of any sale or conveyance to another corporation of the property of the
Company as an entirety or substantially as an entirety; or

 

5



--------------------------------------------------------------------------------

(c) a taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend) or other distribution, any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other rights.

Such giving of notice will be simultaneous with the giving of notice to holders
of Common Stock. Such notice must specify the record date or the date of closing
the stock transfer books, as the case may be. Failure to provide such notice
will not affect the validity of any action taken in connection with such
dividend, distribution or subscription rights, or proposed merger,
consolidation, sale, conveyance, dissolution, liquidation or winding up.

13. Restricted Securities. The Holder understands that this Warrant and, subject
to the last sentence of this Section 13, the Shares purchasable hereunder
constitute “restricted securities” under the federal securities laws inasmuch as
they are, or will be, acquired from the Company in transactions not involving a
public offering and accordingly may not, under such laws and applicable
regulations, be resold or transferred without registration under the Securities
Act of 1933, as amended (the “1933 Act”), or an applicable exemption from such
registration. Holder further acknowledges that a legend to the foregoing effect
shall be placed on any Shares issued to the Holder upon exercise of this
Warrant. Notwithstanding the foregoing, if a Holder exercises a net issuance
under Section 2(b), the Shares acquired upon such exercise will be deemed to be
purchased under Section 3(a)(9) of the 1933 Act, and for purposes of Rule 144
under the 1933 Act, Holder will be entitled to “tack” its holding period of this
Warrant onto the holding period for such Shares.

14. Certification of Investment Purpose. Holder covenants and agrees that, at
the time of exercise hereof (and as a condition to the Company’s issuance of
Shares upon such exercise), it shall deliver to the Company a written
certification executed by the Holder that (i) the securities acquired by it upon
exercise hereof are for the account of such Holder and acquired for investment
purposes only and that such securities are not acquired with a view to, or for
sale in connection with, any distribution thereof, and (ii) except in connection
with a net issuance under Section 2(b), Holder is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D as promulgated by the SEC under the 1933
Act.

15. Disposition of Shares; Transferability.

(a) Holder hereby agrees not to make any disposition of any Shares purchased
hereunder unless and until:

(i) Holder shall have notified the Company of the proposed disposition and
provided a written summary of the terms and conditions of the proposed
disposition; and

(ii) Holder shall have complied with all requirements of this Warrant applicable
to the disposition of the Shares.

The Company shall not be required (i) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Section 15
or (ii) to treat as the owner of the Shares, or otherwise to accord voting or
dividend rights to, any transferee to whom the Shares have been transferred in
contravention of the terms of this Warrant.

 

6



--------------------------------------------------------------------------------

(b) Transfer. This Warrant shall be transferable only on the books of the
Company maintained at its principal office in Wood Dale, Illinois, or wherever
its principal office may then be located, upon delivery thereof duly endorsed by
the Holder or by its duly authorized attorney or representative, accompanied by
proper evidence of succession, assignment or authority to transfer as reasonably
requested by the Company. Upon any registration of transfer, the Company shall
execute and deliver a new Warrant or new Warrants registered in the name of the
permitted transferee of this Warrant.

(c) Limitations on Transfer. This Warrant may not be sold, transferred, assigned
or hypothecated (any such action, a “Transfer”) by the Holder except to (i) one
or more persons, each of whom on the date of transfer is an officer of the
Holder; (ii) a general partnership or general partnerships, the general partners
of which are the Holder and one or more persons, each of whom on the date of
transfer is an officer of the Holder; (iii) a successor to the Holder in any
merger or consolidation; (iv) a purchaser of all or substantially all of the
Holder’s assets; or (v) any person receiving this Warrant from one or more of
the persons listed in this Section 15(c) at such person’s death pursuant to
will, trust or the laws of intestate succession. This Warrant may be divided or
combined, upon request to the Company by the Holder, into a certificate or
certificates representing the right to purchase the same aggregate number of
Shares. If at the time of a Transfer, a registration statement is not in effect
to register this Warrant, the Company may require the Holder to make such
representations and deliver such legal opinions, and may place such legends on
certificates representing this Warrant, as may be reasonably required in the
opinion of counsel to the Company to permit a Transfer without such
registration.

16. Registration Rights. The Holder shall be entitled to the benefits of the
Registration Rights Agreement, dated as of April 29, 2011, among the Company,
the Holder, and the other Investors named therein, with respect to the filing of
a registration statement to register resales of Shares issued or issuable upon
exercise of this Warrant.

17. Definitions. For purposes of this Warrant, the following terms shall have
the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the city of Chicago, Illinois are authorized or
required by law to remain closed.

(b) “Migratory Merger” means the merger of the Company with and into a
wholly-owned Subsidiary of the Company effected for the purpose of changing the
Company’s jurisdiction of incorporation from Nevada to Delaware.

(c) “Principal Market” means the OTC Bulletin Board (or successor thereto);
provided, however, that, if after the Commencement Date the Common Stock is
listed on a U.S. national securities exchange, the “Principal Market” shall mean
such U.S. national securities exchange; provided, further, that if the Common
Stock is not listed on the OTC Bulletin Board (or successor thereto) or a U.S.
national securities exchange, “Principal Market” shall mean the principal
securities exchange or trading market for the Common Stock.

 

7



--------------------------------------------------------------------------------

(d) “SEC” means the United States Securities and Exchange Commission.

(e) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market; provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade, or actually trades, on the Principal
Market for less than 4.5 hours.

18. Miscellaneous.

(a) Construction. Unless the context indicates otherwise, the term “Holder”
shall include any permitted transferee or transferees of this Warrant pursuant
to Section 15(b), and the term “Warrant” shall include any and all warrants
outstanding pursuant to this Warrant, including those evidenced by a certificate
or certificates issued upon division, exchange, substitution or transfer
pursuant to Section 15.

(b) Restrictions. By receipt of this Warrant, the Holder makes the same
representations with respect to the acquisition of this Warrant as the Holder is
required to make upon the exercise of this Warrant and acquisition of the Shares
purchasable hereunder as required by Section 14 hereof.

(c) Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or three (3) days following
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified (or one (1) day
following timely deposit with a reputable overnight courier with next day
delivery instructions), or upon confirmation of receipt by the sender of any
notice by facsimile transmission, at the address indicated below or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other parties.

 

To Holder:    Roth Capital Partners LLC    24 Corporate Plaza    Newport Beach,
California 92660    Attention: Managing Director To the Company:    Power
Solutions International, Inc.    655 Wheat Lane    Wood Dale, Illinois 60191   
Attention: Chief Financial Officer

(d) Governing Law. This Warrant shall be governed by and construed under the
laws of the State of Illinois as applied to agreements among Illinois residents
entered into and to be performed entirely within Illinois.

(e) Entire Agreement. This Warrant, the exhibits and schedules hereto, and the
documents referred to herein, constitute the entire agreement and understanding
of the parties

 

8



--------------------------------------------------------------------------------

hereto with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, whether oral or written, between
the parties hereto with respect to the subject matter hereof.

(f) Binding Effect. This Warrant and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the Company and its
successors and assigns, and Holder and its successors and assigns.

(g) Waiver; Consent. This Warrant may not be changed, amended, terminated,
augmented, rescinded or discharged (other than by performance), in whole or in
part, except by a writing executed by the parties hereto, and no waiver of any
of the provisions or conditions of this Warrant or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.

(h) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.

(i) Counterparts. This Warrant may be signed in several counterparts, each of
which shall constitute an original.

[Signatures Follow on Next Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Warrant
effective as of the date hereof.

 

DATED: April 29, 2011     THE COMPANY:     POWER SOLUTIONS INTERNATIONAL, INC.,
a Nevada corporation     By:  

/s/ Ryan A. Neely

    Name:   Ryan A. Neely     Its:   President     HOLDER:     ROTH CAPITAL
PARTNERS, LLC, a California limited liability company     By:  

/s/ Eric Rindahl

    Name:   Eric Rindahl     Its:   Managing Director

[Signature Page to Placement Agent Warrant]



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE

To: Power Solutions International, Inc.

1. The undersigned hereby elects to purchase                  shares of common
stock, $0.001 par value per share (“Stock”), of Power Solutions International,
Inc., a Nevada corporation (the “Company”), pursuant to the terms of the
attached Warrant (the “Warrant”), and tenders herewith payment of the purchase
price pursuant to the terms of the Warrant.

2. Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 14 of the
Warrant.

3. Please issue certificates representing the shares of Stock purchased
hereunder in the names and in the denominations indicated on Exhibit A attached
hereto.

4. Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned.

 

    Holder:  

 

 

   

 

Dated:   ____________                       By:  

 

    Its:  

 



--------------------------------------------------------------------------------

Exhibit B

NET ISSUANCE ELECTION NOTICE

To: Power Solutions International, Inc.

1. The undersigned hereby elects under Section 2 of the attached Warrant to
surrender the right to purchase                  shares of common stock, $0.001
par value per share (“Stock”), of Power Solutions International, Inc., a Nevada
corporation (the “Company”), pursuant to the terms of the attached Warrant.

2. Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 14 of the
Warrant.

3. Please issue certificates representing the shares of Stock purchased
hereunder in the names and in the denominations indicated on Exhibit A attached
hereto.

4. Please issue a new Warrant for the unexercised portion of the attached
Warrant, if any, in the name of the undersigned.

 

    Holder:  

 

 

   

 

Dated:   ____________                       By:  

 

    Its:  

 